Citation Nr: 0010147	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  99-14 153	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	The American Legion





FINDINGS OF FACT

1.  The veteran in this case served on active duty from April 
1968 to March 1972.  

2.  On April 12, 2000, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, 
Pittsburgh, Pennsylvania, that the veteran died on 
April [redacted], 2000.  



CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.1302 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).  



ORDER

The appeal is dismissed.  



		
              STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 


- 2 -


